UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number000-21812 SEEN ON SCREEN TV INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 4017 Colby Avenue Everett, Washington98201 (Address of principal executive offices, including zip code.) 425-367-4668 (Registrant's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES []NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 25,384,000 as of July 3, 2010. PART I B FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SEEN ON SCREEN TV INC. (An Exploration Stage Company) Notes to Financial Statements JULY 31, 2010 (unaudited) INDEX Balance Sheets F-1 Statements of Operations F-2 Statement of Stockholders Equity F-3 Statements of Cash Flows F-4 Notes to the Financial Statements F-5 – F-8 -2- Seen on Screen TV, Inc. Balance Sheet July 31, 2010 and July 31, 2009 7/31/2010 7/31/2009 Assets Current Assets Cash and Cash Equivalents $ $ Accounts Receivable - Inventory Security Deposits Total Current Assets Fixed Assets Equipment Accumulated depreciation - - Total fixed assets Other Assets Water Rights - - Reclamation bond - - Total Other Assets - - Total Assets $ $ Liabilities and Shareholders Equity Current Liabilities Accounts Payableand accrued liabilities $ $ Accrued salaries and rent - Advances from Stockholders Total Current Liabilities Total Liabilities Preferred stock, authorized: 5,000,000 shares: par value $.001, no preferred shares outstanding Common stock, $.001 par value; authorized 195,000,000 shares; 25,384,000 issued and outstanding at April 30, 2009 Additional paid in capital Accumulated deficit Total Shareholder's Equity Total Liabilities and Shareholders Equity $ $ The accompanying notes are an integral part of these statements. F-1 -3- Seen on Screen TV, Inc. Income Statement For the 3 months and 9 months ended July 31, 2010 and 2009 3 months ended 9 months ended 7/31/10 7/31/09 7/31/10 7/31/09 Income Sales $ Cost of Goods Sold Gross Profit (loss) $ Expenses Mineral Exploration Costs - - Depreciation and Amortization Expenses - - General and Administrative Intellectual Property Total Expenses Other Income Gain (Loss) on sale of equipment - - - Gain on disposal of reclamation bond Precious metal sales Total Other Income - - - Total Expenses Net Loss $ Interest expense Net Income (loss) $ Weighted Average Common Stock Outstanding Net Loss per Common Share The accompanying notes are an integral part of these statements. F-2 -4- Seen on Screen TV, Inc. Statement of Stockholders Equity For the quarter ended July 31, 2010 Preferred Stock Common Stock Additional Accumulated Total Stock Shrs Stock $ Stock Shrs Stock $ Paid in Capital Deficit $ Balance - October 31, 2008 Stock Sold for Cash - Stock issued for SOS TV Inc - Net Loss Balance - October 31, 2009 Stock Sold for Cash Net Income Balance January 31, 2010 Net Loss Stock issued for unit of SOS rescinded Balance April 30, 2010 Stock re-issued for unit of SOS Net loss - - Balance July 31, 2010 The accompanying notes are an integral part of these statements. F-3 -5- Seen on Screen TV, Inc. Statement of Cash Flows For the 9 months ending July 31, 2010 and July 31, 2009 7/31/10 7/31/09 $ $ Cash Flows From Operating Activities Net Loss Adjustments to reconcile net loss to net cash used in operating activities: Amortization / depreciation - - Gain (loss) on sale of plant equipment - Increase in accrued salaries and rent Common stock issued for equipment - - Increase in Security Deposits - Increases in Shareholders advances Increase in accounts receivable - Changes in operating assets and liabilities: Increase in inventory Increase in accounts payable and accrued liabilities Net Cash Used in Operating Activities Cash Flows used by Investing Activities Purchase of plant and equipment - - Sale of plant equipment Disposal of Reclamation Bond Total Cash Flows Provided by (used) in Investing Activities - - Cash Flows from Financing Activities Common Stock issued for unit of SOS Inc - Common stock issued for cash Common Stock issued for exercise of warrants Advances (repayments) from officers/directors/affiliates - - Cash Flows Provided by Financing Activities Net Increase (Decrease) in Cash Increase in Cash and Cash Equivalents, Beginning Increase in Cash and Cash Equivalents, End $ $ Supplemental Disclosures Contribution of capital for lease expense Common stock issued for compensation, rent, and officers advances Common stock issued for unit of SOS TV LLC The accompanying notes are an integral part of these statements. F-4 -6- Seen on Screen TV, Inc. Notes to the Financial Statements July 31, 2010 1.HISTORY The company was originally incorporated as “Naxos Resources Ltd.” (“Naxos”) in British Columbia under the Canada Business Corporations Act on May 23, 1986, with its principal place of business in Vancouver. In the year 2000, the Company moved its executive and administrative offices to South San Francisco, California, USA, effectively ending its business connections with Canada. On October 15, 2001, the shareholders approved the redomiciliation of the Company to the United States. On October 29, 2001, Articles of Incorporation and Articles of Domestication were filed with the Secretary of State of Nevada and Naxos was "continued" as a Nevada corporation under the name of Franklin Lake Resources Inc. On January 3, 2002, Industry Canada issued a Certificate of Discontinuance, formally ending the Company's legal ties to Canada. On January 9, 2002, the name change (to Franklin Lake Resources Inc.) became effective for trading purposes. At the same time, a reverse split of the Company's shares on the basis of one new share for each ten shares held also became effective and the Company received a new symbol, FKLR. The Company was in the business of exploring for precious metals, developing processes for extracting them from the earth, and, if warranted, developing sites for possible development. As of November, 2008 has been a retail operation under the name Seen On Screen TV, Inc. SONT 2.BASIS OF PRESENTATION These financial statements reflect all adjustments that, in the opinion of management, are necessary to present fairly the results of operations for the interim periods presented. All adjustments are of a normal recurring nature, unless otherwise disclosed. 3.SIGNIFICANT ACCOUNTING POLICIES (a)Accounting Methods The Company recognizes income and expense based on the accrual method of accounting. (b)Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. (c)Dividend Policy The Company has not adopted a policy regarding the payment of dividends and does not anticipate payments of dividends in the future. F-5 -7- Seen on Screen TV, Inc. Notes to the Financial Statements July 31, 2010 3.SIGNIFICANT ACCOUNTING POLICIES (continued) (d)Basic and Dilutive Net Income (Loss) Per Share Basic net income (loss) per share amounts is computed based on the weighted average number of shares outstanding in accordance with SFAS 128 “Earnings per Share.” Diluted net income (loss) per share amounts are computed using the weighted average number of common shares and common equivalent shares outstanding as if shares had been issued on the exercise of any common share rights unless the exercise becomes anti-dilutive and then only the basic per share amounts are shown in the report. (e)Comprehensive Income The Company adopted SFAS 130, “Reporting Comprehensive Income,” which requires inclusion of foreign currency translation adjustments, reported separately in its Statement of Stockholders’ Equity, in other comprehensive income. Such amounts are immaterial and have not been reported separately. The Company had no other forms of comprehensive income since inception. (f)Stock Based Compensation On November 1, 2006 the Company adopted SFAS 123, Share-Based Payments (SFAS 123R), which requires the measurement and recognition of compensation expense for all share-based awards made to employees and directors based on estimated fair values. In March 2005, the Securities and Exchange Commission issued Staff Accounting Bulletin 107 (SAB 107) relating to SFAS 123(R) regarding the adoption of the provisions of SFAS 123(R). The Company has applied the provisions of SAB 107 in its adoption of SFAS 123(R) using the modified prospective transition method, which requires the application of the accounting standards beginning in fiscal years ended after December 15, 2005. (g) Income Taxes The Company utilizes the liability method of accounting for income taxes. Under the liability method, deferred tax assets and liabilities are determined based on the differences between financial reporting and the tax bases of the assets and liabilities and are measured using the enacted tax rates and laws that will be in effect, when the differences are expected to reverse. An allowance against deferred tax assets is recognized when it is more likely than not, that such tax benefit will not be realized. On October 31, 2008, the Company had net operating losses to be carried forward in the amounts of approximately $32,896,871. The tax benefit of approximately $4,934,531 at October 31, 2008 has been fully offset by a valuation reserve because the use of the future benefit is doubtful since the Company has not generated taxable income since inception. The net operating loss expires starting 2008 through 2027. Due to the uncertainty regarding the Company’s future profitability, the future tax benefits of its losses have been fully reserved and no net tax benefit has been recorded in these financial statements. (h)Fair Value of Financial Instruments The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values. These financial instruments include cash, accounts payable and accrued liabilities. F-6 -8- Seen on Screen TV, Inc. Notes to the Financial Statements July 31, 2010 3. SIGNIFICANT ACCOUNTING POLICIES (continued) (i)Recent Accounting Pronouncements The Company does not expect that the adoption of other recent accounting pronouncements will have a material effect on its financial statements. (j)Revenue Recognition Revenue will be recognized on the sale and delivery of a product or the completion of a service provided. (k)Statement of Cash Flows For the purposes of the statement of cash flows, the Company considers all highly liquid investments with a maturity of three months or less to be cash equivalents. (l)Financial and Concentration Risk The Company does not have any concentration or related financial credit risk. 4.COMMON STOCK The trading volume of the Company’s shares is low and the price per share is highly volatile based upon relatively small amounts of trading activity. The price of shares in sales by the Company for cash and the values of shares issued in other transactions are determined by private negotiations between the parties involved. 1. On March 19, 2009, the Company filed Articles of Amendment to consolidate the issued and outstanding common shares of the Company at a 2 for 5 reverse split. As a result, the issued and outstanding shares decreased from 20,960,325 to 8,384,130 shares of common stock.All share amounts have been retroactively adjusted for all periods presented. 5.RELATED PARTY TRANSACTIONS AND OPERATING LEASES During the periods covered by this report the Company rented office space in Everett, Washington from a company owned by stockholders Roula and Antoine Jarjour at $2,000 per month. There is no formal lease at this time. 6.GOING CONCERN The accompanying consolidated financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern.The Company has incurred losses since its inception and has not yet been successful in establishing profitable operations. These factors raise substantial doubt about the ability of the Company to continue as a going concern. Continuance of the Company as a going concern is dependent upon obtaining additional working capital through additional sales of the Company’s common stock. There is no assurance that the Company will be successful in raising this additional capital or achieving profitable operations. The Company is reorganizing the location and operating procedures of its stores to improve is profit margins. The Company has one store in Florida, one store in Oregon and one store in Washington as of May 31, 2012. The accompanying financial statements do not include any adjustments that might result from the outcome of these uncertainties. F-7 -9- Seen on Screen TV, Inc. Notes to the Financial Statements July 31, 2010 7.SUBSEQUENT EVENTS a) On March 19, 2009, Franklin Lake Resources Inc. (“FKLR”) underwent a corporate name change to “Seen on Screen TV” (“SONT”). b) On March 19, 2009, the Company amended the number of authorized shares and the par value as follows: i) 5,000,000 shares of preferred, $0.001 par value per share ii) 195,000,000 shares of common stock, $0.001 par value per share. c) On March 19, 2009, the Company filed Articles of Amendment to consolidate the issued and outstanding common shares of the Company at a 2 for 5 reverse split. As a result, the issued and outstanding shares decreased from 20,960,325 to 8,384,130 shares of common stock.All share amounts have been retroactively adjusted for all periods presented. 2 for 5 reverse split, there will be approximately 8,384,130 shares of common stock outstanding. d) The company has incurred lease costs for its retail stores of: There are no long term leases in effect after December 31, 2008. 8.EXECUTIVE COMPENSATION The Company does not have any formal plans or standard arrangements to compensate its directors for their services as directors, other than the occasional granting of stock options. No options have been awarded during the past three years and no options were outstanding at the end of the fiscal year. The following table sets forth a summary of compensation accrued to each of our officers and directors on a monthly basis. Antoine Jarjour $ 15,000 per month Roula Jarjour 12,000 per month George Jarjour 5,000 per month F-8 -10- ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. We have recently changed our focus of business from mining exploration to operating retail sales stores and website sales. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital or generate a significant increase in sales in order to fund our operating activities. The going concern opinion has been issued because we have incurred losses since inception and has not yet been successful in establishing profitable operations. We believe we can satisfy our cash requirements during the next 12 months. We do not expect to purchase or sell plant or significant equipment. Further we do not expect significant changes in the number of employees. Plan of Operations Our goal for the next twelve months is to concentrate on increasing sales of our products and reducing our operating costs.To increase sales of our products we plan capitalize on our retail stores, our on-line store, and our own in-house marketing production.Our in-house marketing will produce infomercials to solicit direct response from the consumer.We believe we can use these infomercial to drive traffic to our on-line store and to our retail stores. To reduce operating cost we plan to purchase our merchandise from several sources, including the original marketing company.These are called “patent products.”Patent Products are usually covered by various patents owned by the original inventor and/or marketing company.We, also, acquire similar products, i.e. generic products, from others who have created these generic products serving the same niche as the Patent Products.The generic products are significantly varied not to violate the rights of the Patent Products.Lastly, we source products that are generic.Our management has experience in sourcing these products.There are a limited number of manufacturers of this type of product.We believe our management has long-standing relations with the manufacturers, their representatives, and distributors, which will lead to sourcing of marketable products. In addition, we source products from any of several “Product Shows” each year.At these Product Shows, we are able to meet directly with suppliers, representative and find cutting edge new products.Inventors and promoters frequent these shows with new products.We believe are may be able to acquire exclusive rights to products in this way. Inventory in our stores varies on a regular basis.We believe we determine demand for a given products.In addition, some products may be in short supply if the market for a product is hot.If this occurs, we will reorder inventory quickly, if the product is backorder, we may miss the market.We are cognizant the product may only be popular for a few weeks.It is our goal to turn our inventories quickly to avoid carrying costs. Results of Operations Net Sales Sales for the three months ended July 31, 2010 were $187,376, a decrease compared to $268,544 for the corresponding quarter last year. For the three months ended July 31, 2010, the decrease in sales was attributable to closing one store at Factoria Mall in Washington State, and our increasing competition. Gross Profit Gross profit for the three months ended July 31, 2010 was $136,659, compared with $215,505, for the three months ended July 31, 2009. The decrease in the gross profits was primarily attributed to our lower costs. -11- Selling, General and Administrative Expenses SG&A (salaries and wages, advertising, rent, insurance, telephone, and, general and administrative) for the three months ended July 31, 2010 was $290,173, compared with $176,956, for the three months ended July 31, 2009. The increase in SG&A for the three months ended July 31, 2010 was primarily due to the increase in number of stores from 7 to 10 and then reduced to 9 in July due to closing Factoria Mall. Operating Profit Operating loss for the three months ended July 31, 2010 was $(183,514), compared with a loss of $(38,549) during the comparable period in 2009. The change in operating profit was the result of opening the new stores and increasing in administrative fees Net Earnings As a result of the factors described above, the net loss for the three months ended July 31, 2010 was $(155,462), compared with a profit of $26,491 for the corresponding period in fiscal 2009. Liquidity Since changing the focus of our business from mining to retail sales, we have generated limited, cumulative revenues of $1,229,082, at October 31, 2009. For three months ended July 31, 2010, we had sales $187,376.We are considered in the development stage of our operations. As of July 31, 2010, we had total assets of $536,331 comprised of cash, receivables, inventory, equipment and security deposits.We had total liabilities of $1,088,443 comprised of accounts payable, accrued salaries and rent, and loans from stockholders of $138,104.Our total shareholders' deficit was $(552,112). ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 4. CONTROLS AND PROCEDURES. The Company maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Company’s Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to the Company’s management, including its Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure based closely on the definition of disclosure controls and procedures in Rule 13a-15(e). The Company’s disclosure controls and procedures are designed to provide a reasonable level of assurance of reaching the Company’s desired disclosure control objectives. In designing and evaluating the disclosure controls and procedures, management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and management necessarily was required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. The Company’s certifying officer has concluded that the Company’s disclosure controls and procedures are not effective in reaching that level of assurance. As of the end of the period being reported upon, the Company carried out an evaluation, under the supervision and with the participation of the Company’s management, including the Company’s Chief Executive Officer and the Company’s Chief Financial Officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures. Based on the foregoing, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were not effective. -12- Management’s Report on Internal Control over Financial Reporting Management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Section 13a-15(f) of the Securities Exchange Act of 1934, as amended). Internal control over financial reporting is a process designed by, or under the supervision of, the Company’s CFO to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s financial statements for external reporting purposes in conformity with U.S. generally accepted accounting principles. As of the date of this report, management conducted an assessment of the effectiveness of the Company’s internal control over financial reporting based on the framework established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Based on the criteria established by COSO management concluded that the Company’s internal control over financial reporting was not effective as a result of the identification of the material weaknesses described below. A material weakness is a deficiency or combination of deficiencies in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the annual or interim financial statements will not be prevented or detected on a timely basis. Specifically, management identified the following control deficiencies. (1) The Company has not properly delegated duties to any individual to be responsible for financial reporting. Accordingly, while the Company has identified certain material weaknesses in its system of internal control over financial reporting, it believes that it has taken reasonable steps to ascertain that the financial information contained in this report is in accordance with generally accepted accounting principles. Changes in Internal Control over Financial Reporting There were no changes in the Company’s internal controls that occurred during the reported period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II. OTHER INFORMATION ITEM 1A.RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 6. EXHIBITS. The following documents are included herein: Exhibit No. Document Description Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer and Chief Financial Officer pursuant to section 906 of the Sarbanes-Oxley Act of 2002. -13- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following person on behalf of the Registrant and in the capacities on this 13th day of July, 2012. SEEN ON SCREEN TV INC. BY: ANTOINE JARJOUR Antoine Jarjour President, Principal Executive Officer, Treasurer, Principal Financial Officer, and Principal Accounting Officer -14- EXHIBIT INDEX Exhibit No. Document Description Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer and Chief Financial Officer pursuant to section 906 of the Sarbanes-Oxley Act of 2002. -15-
